DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JEFRO T. PHILIPPS,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-763

                               [July 8, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Dana Gillen,
Judge; L.T. Case No. 502014CF010436A.

  Jefro T. Phillips, Okeechobee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.